DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/15/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-13 are pending. Claims 12-13 are withdrawn from consideration as being directed to an unelected invention.

Election/Restrictions
Applicant argues that the restriction requirement is improper. Applicant argues that “the office now acknowledges that claims 1 and 12 recite significantly overlapping subject matter”, examiner disagrees. The office action merely stated that both claim 1 and 12 both recite a plurality of panels, this is not significant overlapping subject matter. Again, claim 1 is directed to a blank and claim 12 is directed to an article carrier that does not require a blank. Claim 12 further goes on to claim a tubular structure which is also not required by claim 1. It unclear what the relationship between the blank and the article carrier are as there is no disclosed relationship (i.e. the article carrier requiring the blank of claim 1) and are directed to different designs. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejections of claim(s) 4-7 are withdrawn as a result of the amendment and remarks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stout US 3,794,210 herein after referred to as Stout.
Regarding claim 1 Stout discloses a blank for forming a basket-style carrier (Fig. 2), the blank comprising:
a plurality of panels (Fig. 1-6) for forming walls of the carrier including a first side panel (28 side wall), a second side panel (1 side wall) and a bottom panel (36 bottom wall), 
the first side (28) panel being hinged (37 fold line) to the bottom panel (36) by a first hinged connection (37) having a length and the bottom panel (36) being asymmetrical (Fig. 2) and having first (100, Fig. 11 modified Fig. 2 see below) and second (101, Fig. 11) opposed end edges, 
the first end edge (100) being offset from a first end edge of the adjacent first side panel (28) by a first distance (distance between fold line 31 and line 104), 
the second end edge (101) of the bottom panel being offset from a second end edge of the adjacent first side panel (28) by a second distance (distance between fold line 29 and line 105), and the first distance being greater than the second distance (Fig. 11), 
the bottom panel comprising a beveled corner (102, Fig. 11), the beveled corner being located at an intersection of the first end edge (100) of the bottom panel with a free side edge (103, Fig. 11) of the bottom panel, the free side edge being opposite from a side edge of the bottom panel that is hinged to the first side panel,

Regarding claim 2 Stout discloses the blank according to claim 1 and further discloses wherein the bottom panel (36, Figs. 2-3) is asymmetrical about a center axis of the first side panel (28), the center axis being perpendicular to the side edge of the bottom panel hinged to the first side panel (Figs. 2-3).
Regarding claim 3 Stout discloses the blank according to claim 1 and further discloses wherein the bottom panel (36) has a width defined as the distance between first (100) and second opposed end edges (101) thereof, wherein the width of the bottom panel (36) is less than the width of the first side panel (28, Figs. 2-3), and wherein a notional half-way line of the bottom panel (36) is off-set from a notional half-way line of the first side panel (28).
Regarding claim 11 Stout discloses an article carrier formed from the blank of claim 1 (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stout and as evidenced by Wood US 4,480,746 herein after referred to as Wood..

Regarding claim 8 Stout discloses the blank according to claim 1 and further discloses wherein the second side panel (1) is spaced from and located opposite to the first side panel (28, Fig. 1-6), and wherein a securing panel (2 glue flap) is hinged (3 fold line) to the second side panel (1), the securing panel (2) is for attachment to the bottom panel (Col. 3 lines 62-63), and the securing panel is asymmetrical (Figs. 1-6) about a center axis of the adjacent second side panel (1) and has first (107, Fig. 11) and second (108, Fig. 11) opposed end edges, and wherein the first end edge (107) of the securing panel is offset from a first end edge (7 fold line) of the adjacent second side panel by a third distance (distance between line 7 and 110, Fig. 11).
Stout discloses substantially all the limitations of the claim(s) except the second end edge of the securing panel is offset from a second end edge of the adjacent second side panel by a fourth distance and wherein the third distance is greater than the fourth distance.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have the second end of the securing panel offset from the second end of the adjacent second side panel, since applicant has not disclosed that the offset distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a non-offset securing panel. Additionally, applicant specification states in paragraph [0012] that the offset is optional and may be offset, thus is not critical. Additionally, as shown in Wood (Fig. 10) a securing panel (34) with first and second end that are offset from a first and second ends of adjacent side panel (33 shown by the distance by lines 110 and 109 and corresponding folds lines on the first and second end of the second side panel) is well known in the art and would yield predictable results.
Regarding claim 9 Stout as modified discloses the blank according to claim 8 and further discloses wherein the third distance (between lines 110 and 7) is a similar distance to the first distance at which the first end edge (100) of the bottom panel is offset from the first end edge of the first side panel (28, distance between 104 and 31, Figs. 2 and 11).


    PNG
    media_image1.png
    489
    744
    media_image1.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stout in view of Bundy et al. US 2016/0318649 A1, herein after referred to as Bundy.
Regarding claim 10 Stout discloses the blank according to claim 1. Wood is silent to if the blank according to claim 1 is cut from a larger sheet of material along with a plurality of other similar such blanks and wherein said other similar such blanks and said blank are closely nested on said larger sheet of material.
Bundy teaches a plurality of similar blanks cut from a larger sheet of material that are closely nested on a large sheet of material (Figs. 2-4, paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the blank of Wood from a larger sheet of material with a plurality of closely nested blanks as taught by Bundy as doing so is well known in the art .


    PNG
    media_image2.png
    805
    889
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/L KMET/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735